PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/622,231
Filing Date: 4 Aug 2021
Appellant(s): Malhotra, Sandeep, et al.



__________________
Stephan J. Filipek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
	Regarding the Appellant’s argument that the claims of the present application do not “fall” within the ‘Methods of Organizing Human Activity’ grouping of abstract ideas”, the Examiner respectfully disagrees.
Applicant first argues that the claims are integrated into a practical application because claim 1 recites applying a fraud management machine learning algorithm to a corpus of payment card account transactions to build a fraud management profile of an account holder, and then applying the fraud management profile to EFT transactions performed by the account holder.
Examiner disagrees and notes, however, that the judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “machine learning algorithm”, to perform the “applying” and “issuing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).

Applicant next argues that the claims are not directed to an abstract idea.  More specifically, Applicant argues that the claims are “directed to the data processing arts, and not to "organizing human activity."  


Regarding the Appellant’s argument that the limitations amount to significantly more than the cited abstract idea, the Examiner respectfully disagrees. 
Examiner notes that limitations such as “applying at least one fraud management algorithm to a corpus of payment card account transactions to build a fraud management profile of a payment account holder who performed the payment card account transactions;”
“after said applying step, issuing, to the account holder, access to perform transactions, said transactions initiated by the account holder at payment card account acceptance points and funded by a bank deposit account owned by the account holder;” and
TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).  Selective modification of the information corresponds to Certain Methods of Organizing Human Activity and is abstract in nature (see MPEP 2106.05(a)(I), mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F. 3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App’x 991, 996-7 (Fed. Cir. 2016) (non-precedential).  There is no technological improvement as a result of these limitations.  Examiner notes that as made clear by the courts the “’novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter.”  A claim for a new abstract idea is still an abstract idea.  The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.  In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. § 103.  Specifically, lack of novelty under 35 U.S.C. § 102 or obviousness under 35 U.S.C. § 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements.  Because they are separate and distinct requirement from eligibility, 



WITHDRAWN REJECTIONS
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-5, Examiner notes that those arguments are moot in light of the withdrawn rejection.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.